Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language filed 9 September 2019.  Claims 1-11 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2019 was filed along with the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “the system is configured to…”, at least within Claims 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meyssami et al (USPG Pub No. 20090132345A1; Meyssami hereinafter) in view of Cormier et al (USPG Pub No. 20180082208A1; Cormier hereinafter).

As for Claim 11, Meyssami teaches, An estimation method, comprising: 
acquiring a data set from history data (see pp. [0079]; acquiring “behavior data” considered equivalent to Applicant’s “history data”.  The system evaluates information in the user profiles of each member of the relevant population, along with certain behaviors of each such member), 
the history data including a plurality of data IDs, path information, a first qualitative variable, and a second qualitative variable (see pp. [0081]; e.g., the reference of Meyssami teaches of utilizing data to generate a sorted list partitioned into  “keywords” serving as identifiers to identify attendees, considered equivalent to Applicant’s “plurality of data IDs”, and thus add attendees for further inclusion into the bin, as the data IDs represents one or more of a plurality of attendees and their associated behavioral information being processed.  As stated within paragraph [0089-0097], and as illustrated within at least Figure 9 & 10, a Product Category Bin can carry data elements such as “a code identifying the product category (Community ID)”, considered equivalent to Applicant’s “path information”, as the location/categorizing of data within one or more bins is determined using it),
the plurality of data IDs respectively indicating a plurality of data flowing through a plurality of nodes (see pp. [0081]; e.g., As stated above, each “Product Category Bin” has associated “keywords” serving as identifiers to identify attendees {i.e. considered equivalent to Applicant’s “plurality of data IDs”}, and thus add attendees for further inclusion into the bin {i.e. considered equivalent to Applicant’s “plurality of data flowing through a plurality of nodes}, as the data IDs represent one or more of a plurality of attendees and their associated behavioral information derived from actions performed by the one or more attendees, further exemplifying the behavioral flow of data being 
the path information indicating a path of the plurality of nodes for each of the plurality of data (see Fig. 9 & 10; see pp. [0089-0097]; e.g., As stated within paragraph [0089-0097], and as illustrated within at least Figure 9 & 10, a Product Category Bin can carry data elements such as “a code identifying the product category (Community ID)”, considered equivalent to Applicant’s “path information”, as the location/categorizing of data within one or more bins is determined using it.  As stated within at least paragraphs [0093-0094], matches on products of interest are reduced based on the one or more attendee user profiles using a “Product Category to Product of Interest mapping”, as well as receiving indications and scores pertaining to attendee actions, such as bookmarking or voting on a product, further exemplifying paths chosen by the one or more attendees). 
The reference of Meyssami does not appear to explicitly recite the limitations of, “the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of data IDs”, “the data set including a part of the plurality of data IDs having a first variable value assigned as the first qualitative variable”, “estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of data IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of nodes”, “generating a plurality of partial data sets by splitting the data set for each variable value of the 
The reference of Cormier teaches the limitations of, “the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of data IDs” (see pp. [0406]; e.g., The system of Cormier serves as an enhancement to the Meyssami reference, and teaches of providing for the “defuzzification” of multiple qualitative signals {i.e. Applicant’s qualitative variables} using cognitive computing techniques by detecting and signaling “Anomalies”, which have at least two properties, “severity” and “degree of inconsistency”/”mathematical distance” from normal behavior, and detecting and signaling “Hazards”, which represent the risk to an enterprise based on cumulative multi-dimensional behaviors such as , considered equivalent to Applicant’s “first qualitative variable” and “second qualitative variable”. For example, the severity is a class of anomaly {i.e. warning, caution, alert, and severe} assigned to a detected anomaly, thus, providing classifications);
“the data set including a part of the plurality of data IDs having a first variable value assigned as the first qualitative variable” (see pp. [0240], [0243]; e.g., the reference of Cormier teaches of establishing a “cognitive modeling platform” generating “cognitive signals” pertaining to their revealing of underlying, time-ordered sequences of operations used to learn behavior patterns apply these patterns to detect trends, anomalies and hazards, considered equivalent to the acquiring of a data set. Signals are generated inside the Cognitive Modeling Platform by the execution of at least 
“estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of data IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of nodes” (see pp. [0363], [0367-0368], [0379]; e.g., the system of Cormier user the evolution of paths {i.e. considered equivalent to Applicant’s path information} in a “Direction of Actions” graph that identifies the behavior of an unknown Actor {i.e. relevancy graph}, for example, against a plurality of general and domain-specific knowledge specified by subject matter experts in the form of rules. Relevancy is built through event analysis, which uses a plurality rules in one or more applicable rule sets serving as a collection of fuzzy rules associated with anode in at least a relevancy graph. For every event, a data model defines the type of event {i.e. example of a data ID}, its organization, and characteristics of data elements in the event.  Paragraph [0379] further discusses the generation of a “Compatibility Index (CIX)”, which is a value {i.e. “EC value”} indicative of how compatible the state to the cumulative average compatibility index is from all the executed rules pertaining to each event being analyzed by its respective rule set.);
“generating a plurality of partial data sets by splitting the data set for each variable value of the second qualitative variable” (see pp. [0244], [0395-0396], [0399-0400]; e.g., According to at least paragraph [0244], Hazard detection involves 
“estimating, based on the part of the plurality of path information, a partial relevance indicating a relevancy to each of the partial data sets for each of the plurality of nodes” (see pp. [0363], [0368], [0379]; e.g., the system of Cormier user the evolution of paths {i.e. considered equivalent to Applicant’s path information} in a “Direction of Actions” graph that identifies the behavior of an unknown Actor {i.e. relevancy graph}, for example.  Event data, representing data from or for an event having a corresponding data model, is received and causes the initiation of one or more of a rule set. Components of the system aid in deriving at least a partial relevancy for connecting objects, such as a “Relevancy Engine” providing for relevancy analysis of event data {i.e. clustering of events, event count}, or the utilization of a “Rule-to-Node Connector” component which connects each rule set to nodes {i.e. processor and aggressor} within a relevancy graph {i.e. pp. [0381-0382]}. Paragraph [0379] further discusses the generation of a “Compatibility Index (CIX)”, which is a value {i.e. “EC value”} indicative of how compatible the state to the cumulative average compatibility index is from all the executed rules pertaining to each event being analyzed by its respective rule set.  The 
The combined references of Meyssami and Cormier appear to be analogous art for being within the same field of endeavor, which is computing systems employing cognitive modeling. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided the detection and adjustment of qualitative contexts across multiple dimensions for multiple actors with cognitive computing techniques, as taught by Cormier, with the method of Meyssami, because it would be advantageous to provide a system that overcomes the issues with current modeling and reasoning devices and enables dynamic assessment and alteration of system related parameters based on changed circumstances encountered (Cormier; [0006])


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama et al (USPG Pub No. 20180284733A1; Uetama hereinafter) in view of Feit et al (USPG Pub No. 20140278738A1; Feit hereinafter).


An estimation system comprising an estimation device, the estimation device being configured to display estimated information based on a plurality of workpiece data (see pp. [0072-0074]; e.g., the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.  A “determination index” is prepared to determine whether an abnormality has occurred in the control target associated with the input data.  Multiple values associated with the control target and/or data representing a result of a predetermined operation using multiple values associated with the control target. Monitoring targets can be a “manufacturing apparatus” or a “piece of equipment” {i.e. length of time taken to process one workpiece}), 
the plurality of workpiece data including a plurality of classifications and relating to a plurality of workpieces passing through a plurality of equipment (see pp. [0072], [0106]; e.g., as stated within the rationale provided above, monitoring targets such as a “manufacturing apparatus” or a “piece of equipment” produces analysis-target data, collected and analyzed for abnormalities detection/determination using one or more of a determination index prepared in advance for to determine whether an abnormality has occurred in the control target associated with the input data over a plurality of periods of time.  According to at least paragraph [0075], a numerical value can be used as an indication as to whether an abnormality has occurred, thus, providing at least two classifications relating to the input data of monitored apparatus or workpieces), 
The primary Ueyama reference does not appear to explicitly recite the limitation of, “the estimated information including overall relevances and partial relevances, the 
The reference of Feit provides for, “the estimated information including overall relevances and partial relevances, the overall relevances indicating relevancy to the plurality of workpiece data for each of the plurality of equipment, the partial relevances indicating relevancy to a part of the plurality of workpiece data included in one of the plurality of classifications for each of the plurality of equipment” (see pp. [0062-0066]; e.g., the reference of Feit serves as an enhancement to the teachings of Ueyama by providing at least a ”qualitative scoring component” and “composite scoring component” for the qualitative scoring of performance information received from disparate sources pertaining to the performance of at least one task by a subject.  Examples of performance being monitored can be an attempt to perform a task related to a tested feature and/or control in a product, or tested automobile designs, for example.  Qualitative scoring can include “importance scores” {i.e. pp. [0039]}, indicative of “what is most relevant”, where relative importance can be used to weight one or more subjective categories {i.e. subjective categories are stored and converted to numerical values}, and partial scores {i.e. portion of the qualitative score considered equivalent to Applicant’s “partial relevances”} used to produce one or more of a composite/final composite score {i.e. pp. [0040]}; considered equivalent to Applicant’s “overall relevances”} allowing for a single unified score involving quantitative and qualitative factors.  Weightings are based on subjective factors, such as relative importance as 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 2, Ueyama teaches, 
wherein the estimation device acquiring a data set from history data (see pp. [0072-0074]; e.g., the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.  A “determination index” is prepared to determine whether an abnormality has occurred in the control target associated with the input data.  Multiple values associated with the 
the history data including a plurality of workpiece IDs, path information, a first qualitative variable, and a second qualitative variable (see pp. [0072]; e.g., Ueyama teaches that monitored targets can be a “manufacturing apparatus” or a “piece of equipment” {i.e. “length of time taken to process one workpiece”/”feature quantities” are identifiers of a corresponding workpiece}.  Path information, as claimed by Applicant, is considered equivalent to a “coordinate space” within a “feature quantity space” having coordinates pertaining to a location/path of one or more of a plurality of feature quantities, which is discussed within at least paragraphs [0136] & [0139-0140].  Paragraph [0097] provides teachings into the use of a “variable management program”, which manages values usable as variables {i.e. status of the controller, device variables}, considered equivalent to at least a “first qualitative variable”, as claimed by Applicant.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s “second qualitative variable”), 
the plurality of workpiece IDs respectively indicating a plurality of workpiece flowing through a plurality of equipment (see pp. [0072]; e.g., Ueyama teaches that monitored targets can be a “manufacturing apparatus” or a “piece of equipment” {i.e. “length of time taken to process one workpiece”/”feature quantities” are identifiers of a corresponding workpiece}), 
the path information indicating a path of the plurality of equipment for each of the plurality of workpiece (see pp. [0136], [0139-0140]; e.g., Path information, as claimed by Applicant, is considered equivalent to a “coordinate space” within a “feature quantity 
the first qualitative variable and the second qualitative variable being mutually-independent and indicating classifications of each of the plurality of workpiece IDs (see pp. [0097], [0137]; e.g., Paragraph [0097] provides teachings into the use of a “variable management program”, which manages values usable as variables {i.e. status of the controller, device variables}, considered equivalent to at least a “first qualitative variable”, as claimed by Applicant.  Each feature quantity includes a variable label, such as normal or abnormal, which is considered equivalent to Applicant’s “second qualitative variable”, and
the data set including a part of the plurality of workpiece IDs having a first variable value assigned as the first qualitative variable (see pp. [0097]; e.g., as stated within the cited paragraph [0097], the variable management program manages values usable in the PLC engine, such as the status of the controller, device variables, and/or user variables, representative of a data set including assigned values, considered equivalent to Applicant’s “first qualitative value”).
The reference of Ueyama does not recite the limitations of, “estimating, based on a part of a plurality of the path information corresponding to the part of the plurality of workpiece IDs, an overall relevance indicating a relevancy to the data set for each of the plurality of equipment, generating a plurality of partial data sets by splitting the data set for each variable value of the second qualitative variable”, and “estimating, based on the part of the plurality of path information, a partial relevance indicating a relevancy to each of the partial data sets for each of the plurality of equipment”.


The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control 
As for Claim 3, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitation of, “further comprising an estimation result storer, the estimation result storer associating and storing a plurality of the overall relevances and the data set having the first variable value assigned, and associating and storing each of the plurality of partial data sets and a plurality of the partial relevances”.
Feit teaches, “further comprising an estimation result storer, the estimation result storer associating and storing a plurality of the overall relevances and the data set having the first variable value assigned, and associating and storing each of the plurality of partial data sets and a plurality of the partial relevances” (see pp. [0048]; e.g., the reference of Feit teaches of utilizing at least external measuring devices or data recorders for providing information to the system, such as various quantitative measurements recorded to a database or file concurrently or later accessed by a 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 4, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.

Feit teaches, “further comprising a display control device, the display control device being configured to transmit a designation of the first variable value to the estimation device according to claim 1” (see pp. [0060], [0097-0099]; e.g., according to the cited paragraph [0060], the qualitative scoring component can process qualitative information gathered from at least test subjects, where qualitative assessment involves rating or assigning a value to a plurality of qualitative criteria, including “ease of use”, “capability”, “brand”, etc., broken into subsets for different treatment in later calculations.  The qualitative scoring component can return {i.e. output, display, save} one or more qualitative scores prior to, or in lieu of, the composite calculation component.  Paragraphs [0097-0099] teaches of at least a score card component which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects), and 
“when receiving an estimation result including a plurality of the overall relevances and a plurality of the partial relevances from the estimation device, display estimated information based on the estimation result” (see pp. [0097-0099]; e.g., Paragraphs render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final form). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 5, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitations of, “wherein the estimated information includes a plurality of combinations, the plurality of 
Feit teaches, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” (see pp. [0042-0047]; e.g., the reference of Feit teaches of utilizing various attributes {i.e. “raw” attributes having corresponding scores from at least a qualitative scoring component} to be combined to generate a composite score, where a composite score combines all attributes, and at least raw attribute scores can be scaled, weighted, converted, and used in calculation to generate a combined final score.  Paragraph [0047] provides examples of a plurality of devices which provide input to at least a “quantitative scoring component”.  Paragraphs [0097-0099] provide further teachings pertaining to at least a “score card component” which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final 
the display control device is configured to display the plurality of combinations by rearranging the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances (see pp. [0039]; e.g., the reference of Feit teaches of utilizing “importance scores” in relation to the ranking or rating of categories according to what is most relevant, indicative of stages of relevance, considered equivalent to Applicant’s “magnitude” pertaining to overall or partial relevances.  Paragraph [0063] also discusses the assigning of at least a rank or a value in terms of importance to each qualitative criterion, ranked from most to least important, or assigning a numerical value indicative of a level of importance, equivalent to a magnitude’s influence on the display of relevances.   Paragraphs [0077-0078] teach of sorting datasets {i.e. Applicant’s rearranging} based on at least a “performance scoring component” and processing that may be performed, such as determining variance and/or standard deviations.  Paragraphs [0097-0099] teaches of the utilization of at least a score card component for producing one or more of a “score card” which provides an organized way to receive and render test results defined by a protocol component. Testing results are received for tabulation, storage, and 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 6, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
The reference of Ueyama does not appear to recite the limitations of, “further comprising a display control device, The display control device being configured to display, when acquiring an estimation result from the estimation result storer according to claim 2, estimated information based on the estimation result, the estimation result including a plurality of the overall relevances and a plurality of the partial relevances”.
render test results defined by a protocol component. Testing results are received for tabulation, storage, and calculation, and can be scored to facilitate integrated composite scores capturing objective performance and subjective satisfaction aspects. After scoring all subsets, at least one of a factor adjustment component and score card component can sum two or more scores, including partial scores related to performance and/or satisfaction, to generate a final composite score, returned in its final form). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])

The reference of Ueyama does not appear to recite the limitations of, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” and “the display control device is configured to display the plurality of combinations by rearranging the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances”.
Feit teaches, “wherein the estimated information includes a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or more scorecards which provide partial scores and summed scores forming composite scores pertaining to raw performance data being recorded. Paragraph [0118] teaches of 
“the display control device is configured to display the plurality of combinations by rearranging the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances” (see pp. [0039]; e.g., the reference of Feit teaches of utilizing “importance scores” in relation to the ranking or rating of categories according to what is most relevant, indicative of stages of relevance, considered equivalent to Applicant’s “magnitude” pertaining to overall or partial relevances.  Paragraph [0063] also discusses the assigning of at least a rank or a value in terms of importance to each qualitative criterion, ranked from most to least important, or assigning a numerical value indicative of a level of importance, equivalent to a magnitude’s influence on the display of relevances). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
As for Claim 8, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
Ueyama does not appear to recite the limitations of, “wherein the system is configured to display a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” and “the system is configured to rearrange the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances”.
Feit teaches, “wherein the system is configured to display a plurality of combinations, the plurality of combinations including one or more combinations from each of a plurality of equipment IDs and each of the plurality of overall relevances, and one or more combinations from each of the plurality of equipment IDs and each of the plurality of partial relevances, the plurality of equipment IDs respectively indicating the plurality of equipment” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or 
“the system is configured to rearrange the plurality of combinations based on a magnitude of each of the plurality of overall relevances or a magnitude of each of the plurality of partial relevances” (see pp. [0039]; e.g., the reference of Feit teaches of utilizing “importance scores” in relation to the ranking or rating of categories according to what is most relevant, indicative of stages of relevance, considered equivalent to Applicant’s “magnitude” pertaining to overall or partial relevances.  Paragraph [0063] also discusses the assigning of at least a rank or a value in terms of importance to each qualitative criterion, ranked from most to least important, or assigning a numerical value indicative of a level of importance, equivalent to a magnitude’s influence on the display of relevances). 
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data 


Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ueyama et al (USPG Pub No. 20180284733A1; Uetama hereinafter) in view of Feit et al (USPG Pub No. 20140278738A1; Feit hereinafter) further in view of Walker et al (USPG Pub No. 20110190922A1; Walker hereinafter).


As for Claim 9, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
Ueyama does not recite the limitations of, “wherein the system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” and “when accepting a designation of one of the displayed one or more classifications, the system causes a non-display of the overall relevances and the partial relevances corresponding to the designated classification”.
Feit teaches, “wherein the system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the Feit reference being directed towards scoring performance and satisfaction of a product. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided for the utilization a qualitative scoring component that produces importance data pertaining to the performance of a product or service, as taught by Feit, with the method of Ueyama, in order to assist with weighting or adjustment and improve the granularity of data collected. (Feit; [0009])
The references of Ueyama and Feit do not appear to explicitly recite the limitation of, “when accepting a designation of one of the displayed one or more classifications, the system causes a non-display of the overall relevances and the partial relevances corresponding to the designated classification”.
The reference of Walker recites the limitation of, “when accepting a designation of one of the displayed one or more classifications, the system causes a non-display of the overall relevances and the partial relevances corresponding to the designated classification” (see pp. [0046-0050], [0119-0120]; e.g., the reference of Walker serves 
The combined references of Ueyama, Feit and Walker appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the scoring performance and satisfaction of a product, such as a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided the utilization of various influence functions pertaining to a workpiece, as taught by Walker, with the methods of Feit and Ueyama, in order to provide for the elimination and replacement of low quality candidate solutions (Walker; [0119])


As for Claim 10, the reference of Ueyama provides abnormality monitoring in regards to the collection of chronological changes in input data within periods of time.
Ueyama does not recite the limitations of, “wherein the system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” and “the system is configured to display one or more images respectively showing the displayed one or more of the classifications”.
Feit teaches, “wherein the system is configured to associate and display, with one or more of the plurality of classifications, a plurality of the overall relevances and a plurality of the partial relevances” (see pp. [0107-0108]; e.g., the reference of Feit teaches of generating at least a scorecard which can facilitate common understanding and statistically appropriate representations, and facilitate common scoring for disparate units and/or enable numerical representation of non-numerical data. Paragraphs [0115-0116] & [0118] provide further teaching into the generation and presentation of one or more scorecards which provide partial scores and summed scores forming composite scores pertaining to raw performance data being recorded. Paragraph [0118] teaches of a scorcard utilizing one or more importance scores, equivalent to Applicant’s relevances, which can be summed to a total used to facilitate calculation of a weighting factor associated with each subjective category).
The combined references of Ueyama and Feit appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control 
The references of Ueyama and Feit do not appear to explicitly recite the limitation of, “the system is configured to display one or more images respectively showing the displayed one or more of the classifications”.
The reference of Walker recites, “the system is configured to display one or more images respectively showing the displayed one or more of the classifications” (see Fig. 1 (10); see pp. [0038]; e.g., the reference of Walker provides a display screen within a “polishing machine” used for working on workpieces, and providing a screen with corresponding control inputs for viewing displayed information regarding the polishing or abrading process on a workpiece, reading on Applicant’s claimed limitation).
The combined references of Ueyama, Feit and Walker appear to be analogous art for being within the same field of endeavor, which is analyzing data of one or more control objects, and the scoring performance and satisfaction of a product, such as a workpiece. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention, to have provided the utilization of various influence functions pertaining to a workpiece, as taught by Walker, with the 

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Jones et al (USPG Pub No. 20070068601A1) teaches a process for treating steel alloys.
**Shindou et al (USPG Pub No. 20180292807A1) teaches an information processing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/12/2022